ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.
liThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent was arrested and charged with simple possession of marijuana and that he misrepresented his *11history of marijuana use to the Committee on Bar Admissions and to a Lawyers Assistance Program evaluator. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline, in which the parties stipulated that respondent has violated Rules 8.1(a), 8.1(b), 8.4(b), and 8.4(c) of the Rules of Professional Conduct. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Timothy B. Holden, Louisiana Bar Roll number 34403, be suspended from the practice of law for a period of three years.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.